DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
Claims 1, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Koue (US 2018/0368062) in view of El-Najjar et al (US 2016/0164580) hereinafter El-Najjar.
Regarding claim 1, Koue discloses a method for switching transmission methods in a multiple input multiple output (MIMO) system (see [0045]), the method comprising: receiving scenario identification related data from a user equipment (UE) in a current transmission method (see [0098]); determining a target transmission method of the UE from at least two predefined transmission methods based on the scenario identification related data (see [0094], [0123]); and switching the current transmission method of the UE to the target transmission method (see [0053] to [0055]).  Koue fails to explicitly disclose determining a target transmission method of the UE from at least two predefined transmission methods.  
El-Najjar discloses determining a target transmission method of the UE from at least two predefined transmission methods (see [0006],[0036],  [0043], [0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to determine a target transmission method of the UE from at least two predefined transmission methods as taught by El-Najjar into the teachings of Koue in order to optimize resource consumption and reducing interference while maintaining a high quality UE user experience. 
Claim 19 is similar to claim 1.  Therefore; claim 19 is rejected under a similar rationale.
Allowable Subject Matter
Claim 2 is allowed.
Claims 2-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kishiyama et al (US 2016/0029350) disclose a radio base station, user terminal and radio communication method. 
Horiuchi et al (US 2014/0369437) disclose a receiver device, transmitter device, reception method, and transmission method. 
	Nishio et al (US 2013/0336201) disclose a relay station, base station, transmission method and reception method.
	Tesananovic et al (US 2013/0102342) disclose a method for configuring a transmission mode in a wireless network.
Kim et al (US 2017/0078863) disclose a method for discovering device in wireless communication system supporting device-to-device communication and apparatus for same.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019. The examiner can normally be reached until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        
KT
August 10, 2022